Exhibit 10.35

LOGO [g21208image003.jpg]

 

SPONSORED BY MICROSOFT FINANCING   LOAN SUPPLEMENT

--------------------------------------------------------------------------------

Loan Supplement No. (“Loan Supplement”)

Dated as of May 23,2006

to Master Loan and Security Agreement,

(“Master Agreement”)

Dated as of May 23,2006

between

De Lage Landen Financial Services, Inc. (“Lender”)

and

Orange 21 Inc. (“Borrower”)

 

1. INCORPORATION BY REFERENCE OF MASTER AGREEMENT.

The Master Agreement and all documentation attached thereto, or delivered in
connection therewith, or pursuant thereto, including all terms and conditions
thereof, are specifically incorporated herein by reference, and made a part
hereof, as if set forth at length herein, as the same may from time to time be
amended, supplemented or otherwise modified. This Loan Supplement shall be
considered a separate and enforceable agreement incorporating the terms and
conditions of the Master Agreement, and all documentation attached thereto, or
delivered in connection therewith, or pursuant thereto, and is referred to as a
Loan Agreement

 

2. FINANCED PRODUCT – LICENSED SOFTWARE, SERVICES AND HARDWARE DESCRIPTION:

See attached Schedule A

Location of Use: 2070 Las Palmas Dr. Carlsbad, CA 92011

 

3. PRODUCT PROVIDER INFORMATION:

 

Supplier Name: FMT Consultants      
Street Address: 5451 Avenida Encinas. Suite A    City/State/Zip: Carlsbad, CA
92008    Phone: 760-603-7610

 

4. LOAN PRINCIPAL AMOUNT

The Principal Amount (defined below) of the Loan to be extended pursuant to this
Loan Supplement shall not exceed $491,366.15. Lender reserves the right in its
sole discretion to loan Borrower a greater Principal Amount under this Loan
Supplement if the cost of the Financed Product, related taxes and/or other
acquisition costs is greater than the Product Provider’s written estimate. The
“Principal Amount” of a Note shall be that amount so specified as the principal
amount in the Note as executed by Borrower.

 

5. LOAN COMMENCEMENT DATE

The Loan commencement date for a Note shall be the “Loan Closing Date”.

 

6. LOAN TERM:

The “Loan Term” with respect to a Loan shall mean the Primary Loan Term and any
Interim Loan Term. The “Primary Loan Term” shall be the period commencing on the
Loan Closing Date or, if the Loan Closing Date does not fall on the first day of
a calendar month, the first day of the calendar month immediately following the
Loan Closing Date (the “Primary Term Commencement Date”) and shall end on the
date 39 months thereafter, unless earlier terminated pursuant to the provisions
of the Loan Agreement. The “Interim Loan Term” shall be, in those instances
where the Loan Closing Date does not fall on the first day of a calendar month,
and the Primary Term Commencement Date consequently falls on the first day of
the calendar month immediately following the Loan Closing Date, the period of
time commencing on the Loan Closing Date and ending on the day immediately
preceding the Primary Term Commencement Date.

 

7. LOAN PAYMENTS AND LOAN PAYMENT DATES

The loan payment(s) with respect to the Loan (each, an “Installment,” and
collectively the “Installments”) shall be made (check one) X monthly, quarterly,
_semi-annually, or annually (the “Payment Period”); (check one) in advance, or X
in arrears. If the Installments are to be paid in advance, each Installment
shall be made on the first day of the applicable Payment Period and, if the
Installments are to be paid in arrears, each Installment shall be made on the
last day of the applicable Payment Period. In the event there is an Interim
Term, any payment relating to that period shall be made on the first day of the
Primary Term Commencement Date. The Installments during the Primary Loan Term
shall be made on a consecutive, level basis, unless otherwise agreed to by
Borrower, such agreement to be stated in, and evidenced by, Borrower’s execution
of, the Note.

 

U.S. Loan & Security Agreement – Loan Supplement - 03-31-04    1 of 2   
Borrower’s Initials: x    JK        



--------------------------------------------------------------------------------

8. LOAN INTEREST RATE

8.1 Primary Loan Term Interest Rate. Each Note shall bear interest during the
Primary Loan Term (“Primary Loan Term Interest Rate”) at a per annum interest
rate equal to 4.55% (calculated on the basis of a 360-day year and 30-day
month).

8.2 Interim Loan Term Interest. Each Note shall bear interest during any Interim
Loan Term (“Interim Loan Term Interest”) at a per diem interest rate equal to
the daily equivalent of the Primary Loan Term Interest Rate.

 

9. CUTOFF DATE. Lender shall be not obligated to make the Loan provided for in
this Loan Supplement unless the Loan Closing Date occurs on or before.

 

10. LOAN PREPAYMENT

10.1 Voluntary Prepayment. So long as no Event of Default or event which with
the passage of time or the giving of notice or both would become an Event of
Default (“Incipient Default”) has occurred and is continuing, on any one
scheduled Note payment date (individually, “Payment Date”), Borrower may, at its
option, upon notice (“Prepayment Notice”) as provided in Subsection 10.2 below,
prepay a Note in full in an amount equal to the outstanding principal amount of
the Note as of the date of such prepayment. Prepayment of the Note as provided
in the Prepayment Notice shall be conditional upon the indefeasible payment to
Lender in immediately available United States funds as directed by Lender of
(i) the applicable prepayment amount of the Note, (ii) accrued interest on the
outstanding principal amount of the Note to the date of such prepayment and
(iii) a premium equal to, as applicable, the present value of all interest to
become due following the date of prepayment, such interest to be discounted to
present value using a per annum interest rate equal to four percent (4%), as
reasonably determined by Lender or Assignee, as applicable. Except as otherwise
provided in this Subsection 10.1, a Note may not be voluntarily prepaid.

10.2 Notice of Prepayment. Borrower shall give written notice to Lender of any
prepayment of a Note not less than ten (10) days nor more than thirty (30) days
before the date fixed for such prepayment, specifying (a) the date fixed for
such prepayment (which shall be a Payment Date), (b) the principal amount of the
Note to be prepaid, and (c) the premium, if any, and accrued interest applicable
to such prepayment. Such notice of prepayment shall also specify the
calculations used in determining the unpaid principal amount of the Note to be
prepaid, which shall be subject to Lender’s review and approval in Lender’s sole
and absolute discretion. Upon the giving of such notice, and written approval by
Lender of the prepayment amount, the unpaid principal amount of the Note to be
prepaid, together with the premium, if any, and accrued interest thereon, shall
become due and payable on the date fixed for such prepayment.

10.3 Release of Collateral. Upon any prepayment of a Note pursuant to this
Section 10, Lender will promptly execute and deliver to Borrower such
instruments as shall be necessary to release the applicable Collateral from the
lien and security interest of this Loan Agreement, without recourse to, or
representation or warranty by, Lender.

 

11. FEES:

Borrower agrees to pay the following Fees to Lender:

(a) Finance Charge - Delinquent Payment(s). Whenever any payment is not made
within five (5) days of its due date, and provided that Lender has not declared
Borrower to be in Default with respect to this Loan Supplement, Borrower agrees
to pay a finance charge (“Finance Charge”) of 0.5% per month (6.00% per annum),
or the maximum rate permitted by law, whichever is less, on the amount of the
unpaid payment from the due date of such payment to and including the date
Lender has indefeasibly received such payment in full, along with any and all
any Finance Charges relating thereto, from Borrower; it being agreed that if
Lender declares Borrower to be in Default with respect to this Loan Supplement,
Borrower shall pay Lender the Default Interest Charge (in place of the Finance
Charge) with respect to such payment computed from the payment due date to and
including the date Lender has indefeasibly received such payment in full from
Borrower.

(b) Loan Fee. N/A.

 

12. REPRESENTATIONS AND WARRANTIES Borrower represents and warrants that:

(a) Its representations and warranties contained in the Master Agreement are
true and accurate on and as of the date of this Loan Supplement as though made
on and as of such date.

(b) It is not in default under any of the terms, covenants, agreements, or other
provisions of any Loan Agreement, Note, or the Master Agreement, and no Event of
Default, or Incipient Default, shall have occurred and is continuing thereunder.

 

13. TERM DEFINITIONS

The terms used in this Loan Supplement, where not defined herein to the
contrary, shall have the same meanings as defined in the Master Agreement.

 

De Lage Landen Financial Services, Inc.

Lender

   

Orange 21 Inc.

Borrow

By:         

By:

  x     /s/    Jerry Kohlscheen Title:         

Title:

  x     Chief Operating Officer

 

U.S. Loan & Security Agreement –Loan Supplement - 03-31-04    2 of 2   



--------------------------------------------------------------------------------

LOGO [g21208image004.jpg]  

SCHEDULE A

FINANCED PRODUCT INFORMATION

--------------------------------------------------------------------------------

Master Loan and Security Agreement, (“Master Agreement”)

Dated as of May 23, 2006

Loan Supplement No. (“Loan Supplement”)

Dated as of May 23, 2006

between

De Lage Landen Financial Services, Inc. (“Lender”) and Orange 21 Inc.
(“Borrower”)

FINANCED PRODUCT – LICENSED SOFTWARE, SERVICES AND HARDWARE DESCRIPTION:

 

QTY

  

DESCRIPTION

        TOTAL   

Refer to FMT Consultants invoice No. SFT40731, dated 5/23/2006 (2) page totaling

      $ 491,366.15                                  TOTAL:   

 

U.S Loan & Security Agreement – Schedule A – Financed Product Information   
Borrower’s Initials: x    JK        